IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00455-CR

ERNEST RICKY GOODEN, JR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                      Trial Court No. 11-04209-CRM-272


                         MEMORANDUM OPINION


      Appellant Ernest Ricky Gooden, Jr.’s notice of appeal in this case indicates that

he is appealing from the judgment of conviction and sentence rendered against him in

Trial Court Case No. 11-04778-CRF-272 (Court of Appeals Case No. 10-12-00374-CR) as

well as in Trial Court Case No. 11-04209-CRM-272 (Court of Appeals Case No. 10-12-

00455-CR). The clerk’s record in Trial Court Case No. 11-04778-CRF-272 (Court of

Appeals Case No. 10-12-00374-CR) includes a judgment of conviction for harassment of

a public servant. The clerk’s record in this case (Trial Court Case No. 11-04209-CRM-
272 & Court of Appeals Case No. 10-12-00455-CR) does not include a judgment of

conviction or sentence, and it appears that no judgment of conviction or sentence exists

in this case.

       By letter dated April 10, 2013, the Clerk of this Court notified Gooden that this

appeal (Court of Appeals Case No. 10-12-00455-CR) was subject to dismissal for want of

jurisdiction because there is no judgment of conviction or other appealable order. The

Clerk also warned Gooden that the Court may dismiss this appeal unless, within

twenty-one days after the date of the letter, he showed grounds for continuing the

appeal. No response has been received from Gooden showing grounds for continuing

the appeal; therefore, this appeal is dismissed.




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 16, 2013
Do not publish
[CR25]




Gooden v. State                                                                   Page 2